Citation Nr: 0812262	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased schedular ratings for arrested 
tuberculosis of the lumbosacral spine with residual surgical 
fusion, rated as 50 percent disabling from June 19, 2003, and 
as 40 percent disabling from November 5, 2003.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1947 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran requested that he be afforded a hearing before a 
member of the Board when he filed his substantive appeal (VA 
Form 9) in December 2005.  In February 2007, the veteran 
submitted another VA Form 9 and indicated that he did not 
desire a hearing before the Board.  Consequently, his request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2007).  

The Board notes that the veteran's arrested tuberculosis of 
the lumbosacral spine with residual surgical fusion was 
initially rated as 100 percent disabling effective from May 
20, 1948, to December 18, 1953.  Thereafter the disability 
was rated as 50 percent disabling effective from December 19, 
1953, to December 18, 1957, and 40 percent disabling 
effective from December 19, 1957.  Consequently, when the 
veteran filed his claim for an increased rating in May 2004, 
the disability was rated as 40 percent disabling.  By the 
November 2004 rating decision, the rating was increased to 50 
percent effective from June 19, 2003.  A 100 percent 
temporary rating based on surgical or other treatment 
necessitating convalescence under 38 C.F.R. § 4.30 was 
granted effective from September 10, 2003, to November 5, 
2003, at which time a 40 percent rating was assigned.  
Another 100 percent temporary rating based on surgical or 
other treatment necessitating convalescence under 38 C.F.R. 
§ 4.30 was granted effective from November 17, 2005, to 
January 1, 2006, at which time a 40 percent rating was 
assigned.  (This last temporary total rating was assigned by 
the Togus, Maine RO in December 2006.)  The question before 
the Board is whether higher schedular ratings are warranted 
since June 19, 2003.  Consequently, the periods during which 
a total temporary rating was in effect will not be 
considered.  


FINDINGS OF FACT

1.  For the period from June 19, 2003, to September 10, 2003, 
the veteran's arrested tuberculosis of the lumbosacral spine 
with residual surgical fusion was manifested by severe back 
pain with a severe right antalgic gait, without evidence of 
unfavorable ankylosis of the thoracolumbar spine.  

2.  Since November 5, 2003, the veteran's arrested 
tuberculosis of the lumbosacral spine with residual surgical 
fusion has been manifested by characteristic pain with 
motion, with forward flexion of the thoracolumbar spine not 
less than 30 degrees, without evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  

3.  With the exception of the time period from November 17, 
2005, to November 20, 2005, the veteran's arrested 
tuberculosis of the lumbosacral spine with residual surgical 
fusion has not been manifested by incapacitating episodes 
requiring prescribed bed rest and treatment during the 
previous 12 months.  


CONCLUSIONS OF LAW

1.  For the period prior from June 19, 2003, to September 10, 
2003, the criteria for a rating in excess of 50 percent for 
arrested tuberculosis of the lumbosacral spine with residual 
surgical fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5001-5241, 5243 
(2007); 38 C.F.R. § 4.71a (2002).  

2.  For the period since November 5, 2003, the criteria for a 
rating in excess of 40 percent for arrested tuberculosis of 
the lumbosacral spine with residual surgical fusion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5001, 5235-5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed a claim seeking an increased evaluation for 
his service-connected arrested tuberculosis of the 
lumbosacral spine in May 2004.  The Board notes that service-
connection for neuralgia of the right leg secondary to his 
lumbar spine disability was granted by way of a July 2006 
rating decision.  (Entitlement to a higher rating for this 
separately rated disability is not an issue before the 
Board.) 

Associated with the claims file are private treatment reports 
from Family Orthopedic Associates.  The records reveal that 
the veteran underwent a surgical decompression for spinal 
stenosis at L2-3 and L3-4 in June 2002.  

The veteran was afforded a VA examination in September 2004.  
The veteran reported low back pain with radiation to the 
bilateral leg and right hip.  He was noted to ambulate with a 
cane.  The veteran was assessed with urinary frequency due to 
benign prostatic hypertrophy.  The examiner stated that the 
veteran had a stooped posture and ambulated with an antalgic 
gait.  The examiner also said the veteran had ankylosis of 
part of the thoracolumbar spine in the neutral position.  
Range of motion testing of the thoracolumbar spine revealed 
flexion from 0 to 80 degrees, extension from 0 to 0 degrees, 
right lateral flexion from 0 to 15 degrees, left lateral 
flexion from 0 to 10 degrees, and right lateral rotation from 
0 to 25, left lateral rotation from 0 to 15 with complaints 
of pain during range of motion testing.  X-rays of the 
lumbosacral spine revealed old post-operative changes and 
multilevel degenerative changes at L4-5 and L5-S1.  

Associated with the claims file are private treatment reports 
from G. Schell, M.D., of Saginaw Valley Neurosurgery dated 
from June 2003 to January 2006.  In June 2003 the veteran was 
seen for severe back pain and radicular leg pain.  He was 
noted to ambulate with a severe right antalgic gait.  The 
veteran underwent a lumbar laminectomy at L2-4 in September 
2003, a myelogram for cervical and lumbar disc disease in 
February 2005, and a decompression laminectomy at the L2-5 
levels with placement of a lumbar fusion on November 17, 
2005.  He was discharged in stable condition on November 20, 
2005.  In December 2005 the veteran was noted to be making 
slow progress and his staples were removed.  

Private treatment reports from St. Mary's Hospital dated from 
September 2003 to July 2006 are duplicative of the records 
from Saginaw Valley Neurosurgery with the exception of an 
electromyelogram report dated in July 2006 which was normal 
and a report of a lumbar myelogram operative report also 
dated in July 2006.  

The veteran was afforded a VA spine examination in March 
2006.  He reported leg/foot weakness, paresthesias, 
dizziness, and unsteadiness.  The examiner stated that the 
etiology of those symptoms was unrelated to the veteran's 
lumbar spine disability.  With regard to intervertebral disc 
syndrome, the veteran was noted to have no incapacitating 
episodes.  The veteran was noted to have a stooped posture 
and an antalgic gait with moderate kyphosis and mild lumbar 
flattening.  The examiner stated that the veteran had 
ankylosis of part of the thoracolumbar spine in flexion.  
Range of motion testing of the thoracolumbar spine revealed 
flexion from 0 to 35 degrees, extension from -10 to -10 
degrees, right and left lateral flexion from 0 to 5 degrees, 
and right and left lateral rotation from 0 to 20 degrees with 
complaints of pain.  There was no additional loss of motion 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The examiner noted that the veteran had 
difficulty with ambulation to the examination room and from 
the chair to the examination table.  Additionally, the 
veteran had difficulty lying down on the examination table 
and difficulty getting up from a supine position.  He was 
also resistant to checking range of motion due to pain.  X-
rays of the thoracolumbar spine revealed severe degenerative 
disc disease at multiple levels with previous laminectomies.  

Associated with the claims file is a letter from Dr. Schell 
dated in August 2006.  Dr. Schell reported that the veteran 
has severe mycosis of the entire thoracolumbar spine with 
multiple surgical interventions.  He noted that the veteran 
underwent a lumbar fusion at L3-5 nine months prior.  Dr. 
Schell stated that the veteran's pain was radiating and that 
he has neuralgia of the lower extremities.  He said the 
veteran ambulates with a cane.  In a corrected copy of the 
August 2006 letter Dr. Schell concluded that he believed that 
that the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine.  

The veteran was afforded a VA spine examination in November 
2006.  Physical examination of the spine revealed that the 
veteran had normal posture.  He was noted to ambulate with an 
antalgic gait.  There was no evidence of kyphosis, listing, 
lumbar lordosis, scoliosis or reverse lordosis.  There was 
evidence of lumbar flattening.  The veteran was noted to have 
urinary incontinence, nocturia, numbness, paresthesias, 
leg/foot weakness, falls, and unsteadiness.  The examiner 
noted that the etiology of these symptoms was unrelated to 
his lumbar spine disability.  The examiner reported that the 
veteran had fatigue, decreased motion, stiffness, weakness, 
and spasms.  She noted that the veteran had lower lumbar 
spine pain with radiation into his bilateral legs.  The 
examiner reported that the veteran had ankylosis of part of 
the thoracolumbar spine in a neutral position.   Range of 
motion testing revealed flexion from 0 to 30 degrees with 
pain on motion and after repetitive use and no additional 
loss of motion, extension from 0 to 10 degrees with pain on 
motion and after repetitive use and no additional loss of 
motion, right and left lateral flexion from 0 to 5 degrees 
with pain on right lateral flexion and no additional loss of 
motion after repetitive use, and right and left lateral 
rotation from 0 to 20 degrees with pain on motion and after 
repetitive use with no additional loss of motion on 
repetitive use.  The examiner noted that the veteran was seen 
to be able to actively sit in a chair in an upright position, 
flexing his spine to 90 degrees, rotating through his lumbar 
spine to 20 degrees both left and right, and getting down 
from the examination table even though he resisted those 
active movements during his examination.  She concluded that 
the measured ranges of motion were therefore not reflective 
of the veteran's true level of disability and that accurate 
measurements could not be made without the veteran's full 
cooperation.  With regard to incapacitating episodes due to 
intervertebral disc syndrome, the examiner noted that the 
veteran had a lumbar spinal fusion in November 2005.  X-rays 
of the lumbosacral spine revealed severe degenerative disc 
disease at multiple levels with previous laminectomies.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's arrested tuberculosis of the lumbosacral spine 
with residual surgical fusion has been rating under 38 C.F.R. 
§ 4.71A, Diagnostic Codes 5001-5241.  Diagnostic Code 5001 
pertains to active or inactive tuberculosis.  It provides 
that the disability is to be rated according to 38 C.F.R. § 
4.88b or § 4.89, whichever is appropriate.  38 C.F.R. § 
4.71A, Diagnostic Code 5001.  Section 4.88(b) applies to 
ratings for inactive nonpulmonary tuberculosis initially 
entitled after August 19, 1968, whereas § 4.89 applies to 
that disability when entitlement existed on August 19, 1968.  
Since the veteran was so entitled on August 19, 1968, the 
provisions of § 4.89 are applicable.

Section 4.89 provides graduated ratings for inactive 
nonpulmonary tuberculosis. Under those graduated ratings, 
inactive nonpulmonary tuberculosis warrants a 100 percent 
evaluation for two years after the date of inactivity, 
following active tuberculosis which was clinically identified 
during active service or subsequently thereto.  A 50 percent 
evaluation is assigned during the period from the third 
through the sixth year after the date of inactivity, and a 30 
percent evaluation is assigned during the period from the 
seventh through eleventh years of inactivity.  Thereafter, in 
the absence of a schedular compensable permanent residual, a 
zero percent evaluation is warranted.  Following the total 
rating for the two-year period after the date of inactivity, 
the schedular evaluation for residuals of nonpulmonary 
tuberculosis if in excess of 50 percent or 30 percent will be 
assigned under the appropriate diagnostic code for the 
specific residual preceded by the diagnostic code for 
tuberculosis of the body part affected.  38 C.F.R. § 4.89 
(2007).  As noted in the introduction, a graduation of 
ratings is evident in the veteran's case; however, a 40 
percent rating was implemented effective June 19, 1957, and 
was in effect when the veteran filed his current claim for an 
increase.  Thus, based strictly on the criteria used for 
evaluating tuberculosis, because there is no evidence of 
active tuberculosis, an increased rating is not warranted 
under 38 C.F.R. § 4.89.  However, the Board will consider the 
veteran's claim under the diagnostic codes pertaining to the 
spine.  

The rating criteria for rating intervertebral disc disease 
were amended from September 23, 2002.  67 Fed. Reg. 54345 
(Sept. 23, 2002).  Additionally, the criteria for rating 
diseases or injuries of the spine were amended effective from 
September 26, 2003.  68 Fed. Reg. 51454 (Sept. 26, 2003).  
Because the veteran's disability rating to be considered was 
made effective from June 19, 2003, the criteria in effect at 
that time, as well as criteria made effective in September 
2003, will be considered.

The criteria in effect before the September 2003 changes 
allowed for a 50 percent rating for unfavorable ankylosis of 
the lumbar spine and a 40 percent rating for favorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002).  A 30 percent rating was assignable for 
unfavorable ankylosis of the dorsal spine, and a 20 percent 
rating was assignable for favorable ankylosis of the dorsal 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  
Before the September 2003 changes, a higher rating could be 
assigned for intervertebral disc syndrome, based on combined 
orthopedic and neurologic manifestations along with 
evaluations for other disabilities or based on the total 
duration of incapacitating episodes over the past 12 months.  
67 Fed. Reg. 54345.  A 60 percent rating was assignable for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Although the veteran experienced pain as a result of his 
thoracolumbar disability, described as severe in June 2003, 
there is no indication that he experienced incapacitating 
episodes of such duration as to warrant greater than the 50 
percent rating he had been assigned.  67 Fed. Reg. 54345; 
38 C.F.R. § 4.71a (2002).  When the RO awarded the 50 percent 
rating, it considered the severe back pain with radicular 
pain as reported in the June 2003 report by Dr. Schell.  
There is no evidence prior to September 10, 2003, that would 
allow for the award of a greater rating.  While the radicular 
pain was described generally, and although back pain was 
described as severe, even with consideration of possible 
separate ratings for neurologic and orthopedic 
manifestations, the evidence does not suggest findings that 
would allow for award of a higher rating.  (A rating greater 
than 50 percent would not have been warranted for sciatic 
neuropathy, if that is what the veteran in fact experienced, 
unless he had severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).  
There is no basis in the evidence for such an award.)  

The General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235-5243) provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating and unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2007).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Certain changes to the manner of rating intervertebral disc 
syndrome were also made in September 2003.  Under the 
provisions for evaluating intervertebral disc syndrome 
(preoperatively or postoperatively), the disability is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  Id.  

In this case there is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine at any time during the appeal 
period.  As noted above, the RO assigned a 50 percent rating 
effective from June 19, 2003 to September 10, 2003.  
Presumably, the 50 percent rating was based on the private 
medical records from Dr. Schell which indicate that the 
veteran was treated for severe back pain and radicular leg 
pain and was noted to ambulate with a severe right antalgic 
gait in June 2003.  (The RO appears to have applied these 
criteria to the period prior to their effective date.  
Nevertheless, the question before the Board is now whether a 
rating higher than that awarded by the RO may be assigned.)  

Despite Dr. Schell's findings, the records fail to establish 
that the veteran suffered from unfavorable ankylosis of the 
entire thoracolumbar spine which is required to establish a 
50 percent rating.  With the exception of the periods from 
September 10, 2003, to November 4, 2003, and November 17, 
2005, to January 1, 2006, at which times a 100 percent 
disability rating was granted based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30, 
a rating in excess of 40 percent is not in order.  For the 
time period since November 5, 2003, the veteran's forward 
flexion of the thoracolumbar spine was not less than 30 
degrees, without evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  While Dr. Schell reported that 
the veteran suffered from unfavorable ankylosis of the entire 
thoracolumbar spine, the objective medical evidence 
consisting of range of motion testing performed by several VA 
examiners establishes ankylosis of only part of the 
thoracolumbar spine.  In fact, the March 2004 and November 
2006 VA examiners reported that the veteran's thoracolumbar 
spine was partially ankylosed in the neutral position, which 
always represents favorable ankylosis.  See Note (5).  
Moreover, there is no suggestion that any ankylosis has 
caused difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, 
breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms, dyspnea or dysphagia, or nerve 
root symptoms due to root stretching.  Consequently, an 
increased rating for arrested tuberculosis of the lumbosacral 
spine with residual surgical fusion is not warranted for any 
period.

Further, although veteran reported pain during range of 
motion testing, functional loss due to pain on movement is 
already contemplated by the 50 percent rating in effect from 
June 19, 2003 to September 10, 2003, and the 40 percent 
rating in effect since November 5, 2003.  Application of 38 
C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher 
rating because the veteran is already receiving the highest 
rating predicated on limitation of motion of the lumbar 
spine.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. 
App. at 7; Spencer v. West, 13 Vet. App. 376, 382 (2000).

Finally, with the exception of the three-day period from 
November 17, 2005, to November 20, 2005, when the veteran was 
hospitalized for a lumbar decompression laminectomy, the 
evidence does not establish that the veteran suffers from 
qualifying incapacitating episodes.  As such, a rating in 
excess of 40 percent, to 60 percent, the highest available 
rating under diagnostic code 5243, is not warranted.  

There is no evidence showing an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's arrested tuberculosis 
of the lumbosacral spine with residual surgical fusion has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that service-connected disability can have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of these issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
arrested tuberculosis of the lumbosacral spine with residual 
surgical fusion.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

III.  Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through notice letters dated in August 
2004 and November 2006, the veteran and his representative 
were notified of the information and evidence needed to 
substantiate his claims.  By an October 2005 statement of the 
case (SOC), the veteran was told that disability ratings 
shall be based as far as practicable, upon the average 
impairments of earning capacity in civil occupations 
resulting from disability.  In the veteran's case, because 
his arrested tuberculosis of the lumbosacral spine with 
residual surgical fusion is rated under a diagnostic code 
that contains criteria that are satisfied by specific 
severity measurements, the veteran was generally notified of 
the requirements necessary to establish a higher disability 
rating in a November 2004 rating decision and the 
October 2005 SOC.  Thus, the veteran was put on notice that 
it was necessary to demonstrate more than the effect of any 
worsening on his employment and daily life; he had to meet 
the criteria set forth in the diagnostic codes.  
Consequently, while the notification requirements for the 
increased rating claims were not met as contemplated by the 
VCAA, the administrative process provided to the veteran, 
including the SOC, make the defective pre-decisional notice 
error non-prejudicial.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The veteran has been put on notice of the 
information required by the VCAA and was given opportunity to 
respond at the RO level.

Additionally, the veteran was told of the criteria for 
assigning an effective date by way of letters dated in August 
2006 and November 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although such notice was not 
followed by a decision by the RO, it should be pointed out 
that an effective date question is not now before the Board.  
The rating questions therefore do not need to be remanded to 
address a defect in notice regarding effective dates.

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit evidence showing that his 
service-connected disability had increased in severity.  The 
veteran was informed that the evidence may be statements from 
his doctor, physical examination reports, laboratory tests or 
x-rays, and lay statements from individuals with knowledge of 
the veteran's disability.  The veteran was also told to send 
in any evidence in his possession that pertained to the 
claims.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records were 
already associated with the claims file and private treatment 
reports were associated with the claims file.  The veteran 
was provided several VA examinations in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  


ORDER

Entitlement to increased schedular ratings for arrested 
tuberculosis of the lumbosacral spine with residual surgical 
fusion since June 19, 2003, are denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


